DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 03/01/2021. 
Allowable Subject Matter
Claims 1-2, 4, 6-9, 13-14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a lens assembly arranged at the single-substrate area of the array substrate and configured to collect light information; and 
an image sensor arranged at the single-substrate area of the first substrate, connected to the display driving circuit, and configured to receive the light information collected by the lens assembly, 
wherein the single-substrate area comprises a first region, the first region is a transparent region, the array substrate comprises a first base substrate and a trace 
the array substrate comprises a first surface facing towards the color filter substrate and a second surface opposite to the first surface, the trace is arranged on the array substrate, an entirety of the first surface is a planar surface, an entirety of the second surface is a planar surface, an entirety of the trace directly contacts the first surface, and an entirety of the image sensor is fixed on the array substrate and an entirety of a first side of the image sensor directly contacts the second surface, 
wherein the image sensor is directly connected to the display driving circuit through a first binding connection or a first solder-ball connection; or 
the display device further comprises a backlight source, wherein the backlight source comprises a backlight-source driving circuit connected to the display driving circuit, and the image sensor is connected to the backlight-source driving circuit through a second binding connection or a second solder-ball connection so that the image sensor is connected to the display driving circuit.”
Claims 2, 4, 6-9, 13-14 and 16-17 depend on, and further limit, independent claim 1. Therefore, claims 2, 4, 6-9, 13-14 and 16-17 are considered allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/Examiner, Art Unit 2698        

  /TWYLER L HASKINS/  Supervisory Patent Examiner, Art Unit 2698